LABARGA, J.,
concurring.
I concur with the majority that the challenged statutes by which the Legislature has exercised control over the setting of and appropriation of tuition and fees are facially constitutional. I write, however, to re-emphasize that our opinion does not address an as-applied challenge to a specific tuition and fee policy. Furthermore, our opinion does not address the question of the legality of any contingency attached to an appropriation that would encroach on the Board’s constitutional responsibility for management of the university system. The power to attach contingencies to funds appropriated to the university system may not be employed to impair the constitutional authority of the Board to operate and manage the university system. Article IX, section 7(d), makes clear that it is the Board of Governors that “shall operate, regulate, control, and be fully responsible for the management of the whole university system.” This constitutional grant of power is not insignificant. As aptly noted by the majority, the appropriations authority of the Legislature to attach contingencies to the appropriation of funds is not without limits. Majority op. at 602.1 note that this same caution would apply equally to other budgetary functions historically assigned to the Legislature. With these caveats, I concur.